DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 6/25/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations’, “Certain methods of organizing human activity — managing personal behavior or relationships or interactions between people” and “Mental processes — concepts performed in the human mind”.
Claims 1-20 are directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
Claim 1 recites, in part, determining user intent and context from a user request and identifying devices in proximity to the first device. These steps describe the concept that is representative of Mental Processes related to sentence parsing and using mental knowledge/remembering what is nearby, e.g. an employee at one store using their knowledge to identify what they believe are the closest related stores/shops/libraries that might be able to assist the user’s request.  The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “First and second device; identifying a second device in proximity to the first device”, nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “retrieving the content related to the user request on a menu tree” in the context of this claim encompasses the user manually recording the data in notes.  In another real world example, the claims relate to the mental process an employee such as at a library, or video rental store (as part of a chain) would perform based on user request, including receiving the customer’s request and mentally parsing their request to determine what they want (i.e. user asks a vague question, employee can determine what they are seeking) and identify one or more second devices/stores/locations that are nearby that can service user’s request (i.e. have the content item) and utilize an inventory log or contact another employee that has an 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, creating asset templates and defining a configuration of its sub components. It is never formally determined how this method provides a technological improvement over other organization methods. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements “First and second device; identifying a second device in proximity to the first device” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. The “identifying a second device in proximity” is recited at a high-level of generality such that it amounts no more than the mere identifying of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. There are no limitations on the proximity of the device range. The claim is directed to an abstract 

Independent claims 9, and 19-20 are essentially the same as claim 1 except that they recite claimed invention as a method, a device and a server respectively.

Dependent claims 4-5 and 8 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 4-5 and 8, 12-13 and 16 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when wherein the identifying comprises: determining that the content related to the user request is unavailable or partially available at the first device; and identifying the second device to search for the content in response to determining that the content related to the user request is unavailable or partially available at the first device (Claim 4), wherein the retrieving comprises: obtaining a menu tree associated with the first device; mapping 

Dependent claim 10 recites providing the content to the first device, which recites the above identified abstract idea where the additional limitation of providing the content, if more than the abstract idea would appear to recite well-understood, routine, and conventional activity of receiving or transmitting data over a network and adds no meaningful limitations beyond the abstract idea.

Dependent claims 2-3 and 6-7 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 2-3 and 6-7, 11, 14-15 and 17-18 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the user request comprises at least one of a text input, a voice input, a gesture input and a camera input (claim 2), wherein the first device communicates with the second device over an internet protocol (IP) or communication protocols for retrieving the content (claim 3), wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the second device, and configuration of the second device (claim 6), transmitting the user request including a user intent and a context related to the user request to a server; transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server; and receiving the content related to the user request on the second device from the server (claim 7), wherein the identifying comprises: determining a network hub associated with the second device; identifying the second device connected to the

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jhanji et al [US 2018/0027070 A1] in view of Kudurshian et al [US 2017/0358305 A1].
With regard to claim 1, Jhanji teaches a method for retrieving content, the method comprising: receiving a user request at a first device (see paragraphs [0061] and [0084]; the user can utilize programs that allow for the user to discover nearby content); 

and retrieving the content related to the user request from the one or more second devices based on one or more menu trees associated with the one or more second devices (see paragraphs [0083]-[0084]; the system allows presentation of remote content and allow users to select which content to download/retrieve from the one or more second devices).
Jhanji does not appear to explicitly teach determining user intent and context related to the user request; identifying one or more second devices in proximity to the first device based on the user intent and context related to the user request.
Kudurshian teaches determining user intent and context related to the user request (see paragraphs [0263], [0292], and [0315]; the system can utilize natural language processing to determine user intent as well as contextual information). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the proximity detection and content retrieval system of Jhanji by incorporating means to provide particular content as taught by Kudurshian in order to allow users to be able to specify intent/context as means to search for and retrieve content to display to the user instead of the user having to manually browse through potentially large menu tree(s) of file content to look for particular content thereby reducing the overall search space that the user has to browse through while also helping the user find their desired results sooner.
Jhanji in view of Kudurshian teach identifying one or more second devices in proximity to the first device based on the user intent and context related to the user request (see Kudurshian, paragraphs [0263], [0292], and [0315]; see Jhanji, paragraph [0084]; the system allows for a digital assistant to be able to search nearby devices and perform a search for the user’s requested content where the user’s intent/context can be taken into account to identify/filter the respective results that are presented to the user).

With regard to claim 2, Jhanji in view of Kudurshian teach wherein the user request comprises at least one of a text input, a voice input, a gesture input and a camera input (see Jhanji, paragraph [0084], various inputs can be used including gesture).

With regard to claim 3, Jhanji in view of Kudurshian teach wherein the first device communicates with the one or more second devices over an internet protocol (IP) or communication protocols for retrieving the content (Jhanji; As described herein, direct peer-to-peer wireless connections can include Wi-Fi DIRECT.RTM. connections (communicates with the second device over an internet protocol (IP) or communication protocols), APPLE.RTM. Wireless Data Link (AWDL) connections, IEEE 802.11 ad hoc mode connections, BLUETOOTH.RTM. 5 or higher, other types of short-range wireless radio technology, and the like. Unless otherwise noted, wireless connections between devices according to the implementations described herein may refer to any of the foregoing methods of connecting devices directly. [0051];).

With regard to claim 4, Jhanji in view of Kudurshian teach wherein the identifying comprises: determining that the content related to the user request is unavailable or partially available at the first device (see Kudurshian, paragraph [0320]; Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining that the content related to the user request is unavailable or partially available) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];);
and identifying the one or more second devices to search for the content in response to determining that the content related to the user request is unavailable or partially available at the first device (Jhanji; Creating access control mechanisms that allow the owner or producer of data to maintain the desired levels of privacy of the data hosted on a server device when it is accessed by multiple client devices. This access control mechanism determines which client device can access a given piece of data, and the type of access privilege granted (read only, read and write, allow copy, etc.); [0070] e. Creating multiple intuitive user interfaces by which a client can interact with the 

With regard to claim 5, Jhanji in view of Kudurshian teach wherein the retrieving comprises: obtaining a menu tree associated with the first device (Jhanji; In some implementations, presenting the nearby content via the filesystem of a client device (obtaining a menu tree associated with the first device) offers particular advantages. Users already know how to use the file manager interface of their device, for example the FINDER.RTM. in case of OS X.RTM. or File Explorer in case of WINDOWS.RTM.. The file manager allows users to browse, open, rename, move, copy, tag and organize photos in a folder. For example, it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER.RTM. or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. [0063];);
mapping the menu tree associated with the first device with the one or more menu trees associated with the one or more second devices corresponding to the user request; identifying the content in the one or more second devices using the one or 
selecting the content in the one or more second devices based on a selection criterion (Jhanji; The application running on the client and server discovers nearby devices and establishes the fastest available direct connection between them. When displaying the remote content of nearby devices, the client initially fetches only the content metadata and content list from the server. Then it fetches the content file icons. By doing so, the client is able to present a lightweight representation of the content i.e. the list of available content to its user without needing to fetch the actual content files. When the user selects a content item (selecting the content in the second device), the client application requests it from the server, on demand, in real-time. This way, the network bandwidth can be optimized for the content last requested by the user. If the user switches to a different view, fetching the content list of that view is prioritized. [0092]; In a case of the content 101a, 103a, and 104a being aggregated audio content, 
and retrieving the content from the one or more second devices (Jhanji; FIG. 1A shows an implementation of retrieval and presentation of remote content among computing devices (retrieving the content from the second device) in proximity using peer-to- peer wireless networking. Each computer 101, 103 and each mobile device 102, 104 is interconnected via its wireless network interface to create a single mesh network. [0104];).

With regard to claim 6, Jhanji in view of Kudurshian teach wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the one or more second devices, and configuration of the one or more second devices (Jhanji; The server application 205 also contains an access control layer 314 that adds security and privacy handling of the content to be accessed by client application 203.  The privacy and security aspect of the access control layer 314 may include setting the permissions of the content accessible by one or more client application(s) 203. For example, content can be marked as hidden, read-only, modifiable, etc. This will limit the interaction types and level thereof on the content by the client application (type of the content, a format of the content) 203. Another privacy and security aspect of access control layer 314 is to control authorization of connection requests from client applications 203 running on client devices 202. For example, the 

With regard to claim 7, Jhanji in view of Kudurshian teach transmitting the user request including the user intent and the context related to the user request to a server (see Kudurshian, paragraphs [0263], [0292], and [0315]; Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B,a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container 
transmitting a menu tree associated with the first device for retrieving the content related to the user request on the one or more second devices from the server (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure before transmitting to the client application (transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server) 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]:);


With regard to claim 8, Jhanji in view of Kudurshian teach wherein the first device updates the menu tree associated with the first device to the server for retrieving the content from the one or more second devices (Jhanji; Maintaining the integrity of the data hosted by a server device, which could be potentially accessed and modified by multiple clients concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network (first device updates the menu tree associated with the first device to the server for retrieving the content from the second device) accordingly, and notifying consumers of the updated data as needed. [0065]:).

Claim 9 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
EXCEPT:
identifying content related to the user request in the second device based on a menu trees associated with the second device (Jhanji; At this time, the client application 
	
Claim 19 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 20 comprises the same limitations as claim 9, rejection rationale for claim 9 applicable.

With regard to claim 10, Jhanji in view of Kudurshian teach providing the content to the first device (see Jhanji, paragraph [0061]; upon request, the user’s device can request the content to be transferred to their device).

With regard to claim 11, Jhanji in view of Kudurshian teach wherein the identifying comprises: determining a network hub associated with the second device 
identifying the second device connected to the network hub (Jhanji; By connecting devices directly to each other as an ad-hoc, pop-up wireless network, the client and server device architecture is designed to support presentations of content according to the implementations described herein, and which may include one or more of the following mechanisms and technological advantages: [0066] a. Efficient discovery of nearby devices, identify the fastest way of connecting to a nearby device (identifying the second device connected to the network hub), and set up the connection, thus creating an ad-hoc peer-to-peer network of devices using point-to-point wireless connections, without any manual configuration by a user; [0065];);
and determining whether the second device contains the content related to the user request (Jhanji; An efficient, light-weight content discovery, aggregation and browsing client and server architecture that allows client device to browse content stored on one or more servers (determining whether the second device contains the content related to the user request) in-place, without having to create a local copy of the content at the client. This is advantageous because a client can have multiple neighboring server devices who are making content available, as well as multiple other 

As for claim 12, Jhanji in view of Kudurshian teach determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device (see Kudurshian, paragraph [0320]; Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];).

As for claim 13, Jhanji in view of Kudurshian teach obtaining a menu tree associated with the first device; mapping the menu tree associated with the first device 
searching for content in the second device using the menu tree associated with the second device (Jhanji; FIG. 1E shows various implementations of presenting aggregated remote content. In a first presentation 120a, the remote contents 101a, 103a, and 104a are displayed collectively in a list layout with small thumbnails or file icons 101e, 103e, and 104e along with content metadata or the like. In another presentation 120b, the remote contents are displayed in a grid layout with content items 101a, 103a, and 104a of the server 102 presented as contents 101f, 103f, and 104f respectively. In another presentation 120d, the contents 101a, 103a, and 104a of the server 102 may be combined and displayed inside a rendered page based on a predefined design template, such as a web page, a page formatted by a markup language, slide, document, multimedia document, applet, album, folder, newsfeed, timeline, map, mobile or desktop application layout, or any other kind of custom 
selecting the content in the second device based on a selection criterion; and causing to display the content in the first device (Jhanji; The client interacts with the digital library created within its short range wireless network without transferring the hosted content to its local device. The content remains on the server, with only the necessary information required to satisfy the client's current request being transferred directly over the wireless communication link established between the client and server devices. For example, if the client is merely browsing all the files in the library, only the metadata corresponding to the current directory structure (selecting the content in the second device based on a selection criterion) being viewed by the client is transferred from the server to the client. If a client desires to open a video file using a video player, the video is streamed on demand to the client in small chunks according to which portion is being displayed in the video player (causing to display the content in the first device). If the client navigates away from the video while it is playing mid -stream, the transfer of the rest of the video stream is paused until the data for the user's latest 

As for claim 14, Jhanji in view of Kudurshian teach wherein the retrieving comprises: searching for the content in the second device (Jhanji; FIG. 1E shows various implementations of presenting aggregated remote content. In a first presentation 120a, the remote contents 101a, 103a, and 104a are displayed collectively in a list layout with small thumbnails or file icons 101e, 103e, and 104e along with content metadata or the like. In another presentation 120b, the remote contents are displayed in a grid layout with content items 101a, 103a, and 104a of the server 102 presented as contents 101f, 103f, and 104f respectively. In another presentation 120d, the contents 101a, 103a, and 104a of the server 102 may be combined and displayed inside a rendered page based on a predefined design template, such as a web page, a page formatted by a markup language, slide, document, multimedia document, applet, album, folder, newsfeed, timeline, map, mobile or desktop application layout, or any other kind of custom multimedia presentation layout or user interface, or any combination thereof. Further, the combined content of 101a, 103a, and 104a may be presented in a multimedia form such as a collage presentation 120c or a video presentation 120e with or without metadata, subtitles or audio. In a case of the content 101a, 103a, and 104a being aggregated audio content, of the presentation may be an audio output or playlist 120f. The aggregated content may be grouped by time, places, people, activities or its subject, and also searchable based on keywords (searching for 
selecting the content in the second device based on a selection criterion; and causing to display the content in the first device (Jhanji; The client interacts with the digital library created within its short range wireless network without transferring the hosted content to its local device. The content remains on the server, with only the necessary information required to satisfy the client's current request being transferred directly over the wireless communication link established between the client and server devices. For example, if the client is merely browsing all the files in the library, only the metadata corresponding to the current directory structure (selecting the content in the second device based on a selection criterion) being viewed by the client is transferred from the server to the client. If a client desires to open a video file using a video player, the video is streamed on demand to the client in small chunks according to which portion is being displayed in the video player (causing to display the content in the first device). If the client navigates away from the video while it is playing mid -stream, the transfer of the rest of the video stream is paused until the data for the user's latest request has been transferred. This approach has several advantages. First, the server always maintains its "single source of truth", namely, the most up-to-date copy of the file. [0085];).

As for claim 15, Jhanji in view of Kudurshian teach wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network 

As for claim 16, Jhanji in view of Kudurshian teach wherein the menu tree is updated at the server based on one or more functions of the second device (Jhanji; Creating mechanisms by which data can be transferred directly from device to device over the wireless communication medium, without requiring an intermediary or proxy or connectivity to an external network like the internet; [0072] g. Creating and implementing protocols by which a server advertises itself on the short range wireless network and interfaces connectivity and file operations with nearby client devices; [0073] h. Maintaining the integrity of the data hosted by a server device, which could be potentially accessed and modified by multiple clients (based on one or more functions of the second device) concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network accordingly (menu tree is updated at the server based on one or more functions of the second device), and notifying consumers of the updated data as needed. [0065];).

As for claim 17, Jhanji in view of Kudurshian teach wherein the server monitors at least one of state information, context information and network topology of the first device and the second device (Jhanji; Creating and implementing protocols by which a server advertises itself on the short range wireless network and interfaces connectivity and file operations with nearby client devices; [0073] h. Maintaining the integrity of the data hosted by a server device (monitors at least one of state information, context 

As for claim 18, Jhanji in view of Kudurshian teach wherein the server generates notifications for the first device based one at least one of device state information, context information and network topology of the second device (Jhanji; Server application 205 will propagate the success status to the client application 203 via protocol message at step 647A. Upon receiving the success status in step 647A, client application 203 first delete the cached remote content, if any, at step 648A followed by a notification to the user (notifications for the first device based one at least one of device state information) 220 that the delete operation is successful at step 649A. The availability of the remote content in the cached is dependent on a condition as to whether the user 220 has previously opened the remote content at operation 620A. [0154];).

Response to Arguments
Applicant's arguments (see the last paragraph on page 8 through the top of page 9) have been fully considered but they are not persuasive.  The applicant argues that the claims recite claim limitations that provides an improved technical solution to a technical problem.  The Examiner respectfully disagrees.  As illustrated in the 35 USC 101 rejections, the various limitations relate to an abstract idea, the Examiner further 

Applicant’s arguments (see the last paragraph on page 9 through the last paragraph on page 10) with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kudurshian.  The applicant’s amendments required further search and consideration of the newly presented claim limitations which, as seen from the 35 USC 103 rejections above, resulted in the finding of a new reference that, when combined, would teach or fairly suggest the claim limitations as recited.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/8/2022